The record discloses that this appellant, a young white woman, twenty-three years of age, was indicted charged with the offense of murder in the first degree. Specifically, that she, unlawfully and with malice aforethought, killed William Waldrop, by shooting him with a pistol, etc. The indictment was returned into open court by the grand jury and filed on the 6th day of December, 1933. The trial was had on October 3, 1933, and resulted in her conviction of manslaughter in the first degree, which offense, of course, was included in the greater offense charged, and the jury fixed her punishment at imprisonment for a term of four years and six months. On October 7, 1933, the court duly sentenced her to the penitentiary for the term stated, and judgment of conviction was accordingly pronounced and entered, from which this appeal was taken, pending which the judgment was suspended and appellant was allowed bail in the sum of $1,500. The bond was executed and approved and appellant set at liberty pending her appeal. This cause was submitted in this court on the 17th day of this month, January, 1935.
There is no bill of exceptions, and the clerk of the lower court certifies no bill of exceptions has been presented in this case and that the time for so doing has expired.
The only question for our consideration, therefore, is the regularity of the proceedings in the court below as shown by the record. The record has been carefully examined and appears regular in all respects. There being no error apparent, the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed.